DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Species 6 in the reply filed on 7/25/2022 is acknowledged.
3.	Claims 2-8, 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/25/2022.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1, 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizutani et al (US 6,945,610).
As per claim 1, Mizutani et al discloses an electronic hydraulic brake device (Abstract) comprising: 
a main braking part (Fig. 1) configured to drive a motor (84; Col. 27, lines 45-49) to provide hydraulic pressure to a plurality of wheel cylinders (22, 24, 26, 28); and 
an assist braking part (81) connected to the main braking part, the assist braking part being configured to provide auxiliary hydraulic pressure to the plurality of wheel cylinders in response to an operation error of the main braking part (Col. 7, lines 32-44).
As per claim 9, Mizutani et al discloses the electronic hydraulic brake device of claim 1, wherein the main braking part comprises: 
a master cylinder (Assisting cylinder 78 and motor-driven pump 70 act together to generate pressure; Col. 27, lines 31-40) configured to generate hydraulic pressure in association with the motor; 
a first hydraulic part (44, 48) connected to the master cylinder, the first hydraulic part being configured to guide hydraulic pressure to a first some of the plurality of wheel cylinders (Col. 26, lines 50-64); 
a second hydraulic part (44, 48) connected to the master cylinder, the second hydraulic part being configured to guide hydraulic pressure to a second some of the plurality of wheel cylinders (Col. 26, lines 50-64); and 
a main motor pump (60, 56) connected to the first and second hydraulic parts, the main motor pump being configured to amplify hydraulic pressure (Col. 27, lines 9-16).
As per claim 10, Mizutani et al discloses the electronic hydraulic brake device of claim 9, wherein the assist braking part comprises: 
an assist hydraulic part (74) connected to the first and second hydraulic parts, the assist hydraulic part being configured to guide hydraulic pressure (Col. 27, lines 36-40); 
an assist accumulator (72) connected to the assist hydraulic part and filled with the auxiliary hydraulic pressure; 
an assist bypass part (75) configured to bypass the assist hydraulic part to guide hydraulic pressure to the assist accumulator; and 
an assist sensing part (83; Col. 27, lines 43-45) configured to determine the auxiliary hydraulic pressure of the assist accumulator.
As per claim 11, Mizutani et al discloses the electronic hydraulic brake device of claim 10, wherein the assist accumulator is configured to receive the hydraulic pressure generated by the master cylinder so as to accumulate the auxiliary braking hydraulic pressure (Col. 27, lines 41-43).
As per claim 12, Mizutani et al discloses the electronic hydraulic brake device of claim 10, wherein the assist hydraulic part comprises: 
an assist hydraulic line (Fig. 1) comprising a first end connected to the first and second hydraulic parts and a second end connected to the assist accumulator; and 
an assist hydraulic valve (74; Col. 30, lines 10-22) configured to open the assist hydraulic line in response to an operation error of the main braking part.

    PNG
    media_image1.png
    886
    744
    media_image1.png
    Greyscale

As per claim 13, Mizutani et al discloses the electronic hydraulic brake device of claim 10, wherein the assist bypass part comprises: 
an assist bypass line (Fig. 1) comprising ends connected to the assist hydraulic line, the assist bypass line being configured to cause, at least in part, hydraulic pressure to bypass the assist hydraulic valve and to move to the assist accumulator (75; Col. 28, line 65 – Col. 29, line 3); and 
an assist bypass valve (75) configured to cause, at least in part, one direction of flow of the auxiliary hydraulic pressure in the assist bypass line.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Brake systems
Einig et al (US 2020/0172067).
Isono et al (US 2008/0229741).
Isono et al (US 6,412,882).
Burgdorf et al (US 4,900,105).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657